DISSENTING- OPINION.
GRAVES, J.
I dissent from the opinion of my brother WoodsoN in this case, for the reasons which I have heretofore fully expressed in the majority opinion in Mangold v. Bacon, 229 Mo. 459, and in the dissenting opinion in Mangold v. Bacon, 237 Mo. 496. I do not agree that the present record is the same as upon either of the former appeals; at least one addi*51tional reason might be assigned for the reversal of this judgment. I feel, however, that additional suggestions would be as unavailing as previous ones, and therefore desist. This is sufficient to record me in what I think is within the line of the law in this case. Under the majority opinion in 237 Mo. 496, the second , opinion in this case, there isn’t a tax title in Missouri which will stand the test there prescribed, unless the... Statute of Limitations can be invoked. That such ma$ produce dire results remains to be seen.